Osro Cobb, Justice, concurring. I fully agree that the Workmen’s Compensation Commission failed to follow our statutory law and the yardsticks provided by decisions of this court in holding against appellee, the injured employee. I, therefore, concur with the action of this court in remanding the case to the Workmen’s Compensation Commission with instructions to make an award to appellee. My primary reason for writing this short concurring opinion is to take note that the original injury to appellee occurred in 1960. Now, some five years later, the case has finally reached this court and even now we are’ limited in the relief we can provide appellant to a remand of the case with instructions to the Commission. The long and inordinate delays incident to the adjudication of this case are shocking indeed. Justice delayed is frequently justice denied. This is dramatically evident in cases of this character. I therefore suggest the compelling importance of adjudicating controverted compensation claims with maximum expedition at all levels of consideration of such cases. Of course, this expeditious handling of such cases should be done without sacrifice or compromise to any of the valid rights of the parties litigant.